Citation Nr: 1141666	
Decision Date: 11/09/11    Archive Date: 11/21/11

DOCKET NO.  09-20 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an effective date earlier than March 29, 2002 for the grant of service-connected compensation.

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU). 

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for chronic adjustment disorder.

4.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for acute toxin ingestion.


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel



INTRODUCTION

The Veteran had active service from October 1963 to October 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2003 and December 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  The October 2003 decision granted service connection for right hand/finger injury effective March 29, 2002.  The December 2007 rating decision granted service connection for posttraumatic stress disorder (PTSD) with depression, bipolar features, anxiety and nervousness effective march 29, 2002.  The Veteran disagreed with the effective date of the award of compensation.

In an August 2009 rating decision, the RO determined that new and material evidence had not been submitted to reopen the claims for service connection for chronic adjustment disorder and acute toxin ingestion.  In a November 2009 statement, the Veteran expressed disagreement with this decision.  

The Veteran's request to reopen the claims of entitlement to service connection for chronic adjustment disorder and acute toxin ingestion are being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  VA received the Veteran's original claim for disability compensation benefits on March 29, 2002.

2.  The Veteran is in receipt of a 100 percent schedular rating from the March 29, 2002 receipt of the original claim for service-connected compensation.



CONCLUSIONS OF LAW

1.  An effective date prior to March 29, 2002 for the grant of service connection for PTSD with depression, bipolar features, anxiety and nervousness and right hand/finger injury is not warranted.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2011).

2.  The grant of a 100 percent rating for PTSD with depression, bipolar features, anxiety and nervousness renders moot the claim of entitlement to a TDIU.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.16 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: Veteran status, existence of a disability, a connection between a Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, in April 2007 and May 2008 letters, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claims, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  These letters advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.

Regardless, in Dingess, the Court held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. At 490-91; see also 38 C.F.R. § 3.159(b)(3)(i) (2011).  Thus, VA's duty to notify with regards to the effective date issue has been satisfied.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (section 5103(a) notice is no longer required after service-connection is awarded); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file include the service treatment records, service personnel records, the reports of VA examinations, VA treatment reports, private treatment records, and statements submitted by the Veteran.

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting extensive argument.  Therefore, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

      Earlier Effective Date

The general rule with regard to the effective date to be assigned for an award based on an original claim for VA benefits is that the effective date "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor." 38 U.S.C.A. § 5110(a) (West 2002).  However, if the claim for service connection is received within one year of the Veteran's discharge from service, the effective date of an award of service connection will be the day following discharge from service.  38 U.S.C.A. § 5110(b)(1) (West 2002); 38 C.F.R. § 3.400(b)(2) (2011).  Otherwise, the effective date will be the later of the date of receipt of claim or the date entitlement arose.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2). 


A specific claim in the form prescribed by the Secretary must be filed in order 
for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2011).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2011). 

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui generis may be considered an informal claim.  Such an informal claim must identify the benefits sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a) (2011). 

An October 2003 rating decision granted service connection for right hand/finger injury and assigned an evaluation of 10 percent effective March 29, 2002.  In a December 2007 rating decision the RO granted service connection for PTSD with depression, bipolar features, anxiety and nervousness and assigned a 100 percent disability evaluation from March 29, 2002.  The Veteran contends that the effective date for the grant of service connection for his psychiatric disorder and right hand disorder should be during his active service as the medical evidence showed that his disorders were caused or aggravated by service. 

In the present case, the Board finds that there is no legal basis upon which to grant the Veteran's appeal for an earlier effective date for compensation.  

Service personnel records show that the Veteran was discharged from active service in October 1966.  The evidence of record clearly shows that VA first received the Veteran's original claim for service-connected compensation benefits for a 

psychiatric disorder and right hand condition on March 29, 2002, more than one year after his discharge from active service.  There is no evidence of a claim, either formal or informal, for service connection for any disability prior to this date.  While the Veteran did file claims for education benefits prior to March 2002, none of the correspondence or forms associated with these claims mentions any psychiatric or right hand disorder, let alone requests service-connection for such.  

The law in this case is dispositive.  The Veteran's original claim for service-connected compensation was received by VA on March 29, 2002, more than one year following his discharge from service.  Accordingly, the date of entitlement can be no earlier than the date of receipt of the claim for compensation benefits for his psychiatric and right hand disabilities, which in this case is March 29, 2002.  See 38 U.S.C.A. § 5110(a) & (b)(1) (West 2002); see also 38 C.F.R. § 3.400(b)(2) (2011).  As there is no basis in law to award an effective date earlier than the date of receipt of his original claim for compensation, the Veteran's earlier effective date appeal must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994) (where law and not evidence is dispositive, claim should be denied or appeal terminated because of lack of legal merit or lack of entitlement under law).


      Entitlement to a TDIU

As noted above, the Veteran filed his original claim for service connection for multiple disabilities on March 29, 2002.  In September 2002, the Veteran filed an application for a total disability rating based on individual unemployability (TDIU) on a VA Form 21-8940.  He claimed he was unemployable due to PTSD.  A December 2002 rating decision, in pertinent part, denied service connection for a psychiatric disorder and granted nonservice connected pension.  An October 2003 rating decision established service connection for a right hand/finger injury with a 10 percent evaluation assigned effective March 29, 2002.  That decision also denied entitlement to a TDIU.  In a December 2007 rating, service connection for PTSD with depression, bipolar features, anxiety and nervousness was granted, with a 100 percent evaluation assigned effective March 29, 2002.


Pursuant to 38 C.F.R. § 4.16(a), "Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities . . .". (Emphasis added).  Thus, TDIU is payable only when the schedular rating is less than 100 percent.  

The Veteran's application for a TDIU due to PTSD was received in September 2002.  The RO's grant of a 100 percent rating from March 29, 2002, the date of the receipt of the original claim for service connection for any condition, effectively moots the claim for entitlement to a TDIU.  See Herlehy v. Principi, 15 Vet. App. 33 (2001).  Accordingly, entitlement to a TDIU is denied.

The Veteran also contends that he has been unemployable since his discharge from service and that therefore, he should have been awarded a TDIU from when he left service.  As discussed above, the Board has determined that an earlier effective date for his award of compensation is not warranted.  Indeed, the Veteran did not file any claim for service-connected compensation benefits prior to March 29, 2002.  Thus, as there was no claim for service-connected benefits filed prior to March 29, 2002 and no service-connected disabilities prior to that date, there is no basis in law to grant TDIU prior to the effective date of his service connected disability.  See 38 U.S.C.A. § 5110(a) & (b)(1) (West 2002); see also 38 C.F.R. § 3.400(b)(2) (2011)


ORDER

An effective date earlier than March 29, 2002 for the grant of service connection for PTSD with depression, bipolar features, anxiety and nervousness and right hand/finger injury is denied.

The claim for a TDIU is denied.


REMAND

Concerning the requests to reopen the claims for service connection for chronic adjustment disorder and for acute toxin ingestion, the Veteran, in November 2009, filed a timely notice of disagreement in response to the RO's August 2009 decision denying the claims.  As the Veteran disagreed with the RO's decision within the required time period, the Board finds that these issues must be returned to the RO for the issuance of a Statement of the Case.  See Manlicon v. West, 12 Vet. App. 238 (1999).  After the RO has issued the Statement of the Case, the claim should be returned to the Board only if the Veteran perfects the appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

Send the Veteran a Statement of the Case addressing the issues of whether there is new and material evidence to reopen his claims for service connection for chronic adjustment disorder and for acute toxin ingestion, so that the Veteran may have the opportunity to complete an appeal on the issues (if he so desires) by filing a timely substantive appeal.  The issues should only be returned to the Board if a timely substantive appeal is filed.
  
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


